DETAILED ACTION
 	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
 	This is in response to amendment received on 02/08/21. Claims 1 and 9 have been amended. Claims 1-3, 7-9, 12-14 and 18 are examined herein. It is noted that the past few remarks have included a request for interview if a notice of allowance is not the next action by the examiner.  If Applicant wishes to have a telephone interview with the examiner they should file an interview request form, file an automated interview request (AIR), or call the examiner directly to set-up an interview.

Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
 	Claims 1-3, 7-9, 12, 13, 14 and 18 are rejected under 35 U.S.C. 102(b) as being anticipated by Butterfield et al. (US 5,295,271).
 	In regard to claim 1, Butterfield et al. teaches the following: a head and neck protection apparatus comprising: shoulder pads (12) having a central opening for receiving a user's neck (see figure); a collar (portion of device extending between shoulder pad: 12 and dome: 24 in figure 2) extending from the periphery of the central opening (figure 2); a helmet comprising a dome (24) having a crown portion (34) and a peripheral surface (bottom opening of 24) surrounding an opening of the dome (24) configured for receiving the user’s head (figure 2), wherein the entire peripheral surface surrounds an entire circumference of the opening of the 
 	In regard to claim 2, Butterfield et al. teaches wherein, the collar comprises a locking mechanism for securely connecting the helmet to the shoulder pads (column 2, lines 12-24)(figures 2, identifiers 42, 40).
 	In regard to claim 3, Butterfield et al. teaches wherein the collar is an expandable collar (figure 5) and wherein the locking mechanism is a latch (44, 40, 41, 42), the collar being configured to receive the helmet when the latch is in an open position, and to securely connect the helmet to the shoulder pads when the latch is in a closed position (figures 2 and 5: column 2, lines 12-24).
 	In regard to claim 7, Butterfield et al. teaches wherein the helmet is transparent (34: column 2, lines 7-11).

 	In regard to claim 8, Butterfield et al. teaches wherein the helmet is a metal cage (column 2, lines 7-17).
 	In regard to claim 9, Butterfield et al. teaches a helmet comprising: a dome (24) 
 	In regard to claim 12, Butterfield et al. teaches wherein the helmet is transparent (34: column 2, lines 7-11).

 	In regard to claim 13, Butterfield et al. teaches wherein the helmet is a metal cage (column 2, lines 7-17).
 	In regard to claim 14, Butterfield et al. teaches wherein when a bottom portion of the helmet is securely fastened to the collar, the helmet cannot move relative to the shoulder pads, wherein the helmet is configured to surround but remain spaced apart from the user’s head 

 	In regard to claim 18, Butterfield et al. teaches wherein a bottom portion of the helmet is secured to the collar by: expansion of the collar (figure 5) by opening a collar latch (40, 42); insertion of a portion of the helmet (24) into the expanded collar (figure 5); and closing of the latch to securely fasten the helmet to the collar and to the shoulder pads (figure 5: column 2, lines 12-24). 

Claim(s) 1-3, 7, 9, 12, 14 and 18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jones et al. (US 3,502,074).
 	In regard to claim 1, Jones et al. teaches the following: a head and neck protection apparatus comprising: shoulder pads (13) having a central opening for receiving a user's neck (opening at collar 12); a collar (12) extending from the periphery of the central opening of the dome (see figures 1); and a helmet (10) comprising a dome having a crown and a peripheral surface surrounding an opening of the dome configured for receiving the user's head (see figures 1-4), wherein the entire peripheral surface surrounds an entire circumference of the opening of the dome (see figures 1, 10 and 11) and wherein the entire peripheral surface attaches to and remains in contact with the collar while the dome and collar are attached (figure 11: column 5, lines 39-75 through column 6, lines 1-13), such that a force applied to the dome is distributed circumferentially or peripherally from the peripheral surface to the at least one of the shoulder pads (sufficient structure to perform when force is applied to the dome). 
 
 	In regard to claim 2, Jones et al. teaches wherein a first locking mechanism (50) securely connects the helmet to the shoulder pads (column 6, lines 5-13).  


 
 	In regard to claim 7, Jones et al. teaches wherein the helmet is transparent (column 4, lines 24-39).  

 	In regard to claim 9, Jones et al. teaches a helmet apparatus comprising: a dome (10) configured to surround but remain spaced apart from the user's head (see figure 1: column 7, lines 6-15), the dome (10) having a crown and a bottom periphery surrounding an opening of the dome configured for receiving the user's head (see figures 1-4 and 11), wherein the circumference of the dome increases from the crown of the dome to the bottom periphery of the dome (figures 1-4), wherein the entire bottom periphery of the dome surrounds an entire circumference of the opening of the dome (figure 11: column 5, lines 39-75 through column 6, lines 1-13) and wherein the entire bottom periphery of the dome attaches to and remains in contact with a collar extending from an opening of shoulder pads (column 6, lines 6-13), wherein the bottom periphery is locked to the shoulder pads when attached such that when locked the helmet cannot move relative to the shoulder pads and a force applied to the helmet is distributed to the bottom periphery and to the shoulder pads (column 6, lines 6-13).
  
 	In regard to claim 12, Jones et al. teaches wherein the helmet is transparent (column 4, lines 24-39).  



 	In regard to claim 18, Jones et al. teaches wherein a bottom portion of the helmet is secured to the collar by: an expansion of the collar via an opening of a collar latch (50); an insertion of a portion of the helmet into the collar (12), as expanded; and a closing of the collar latch (column 6, lines 1-13).

Claim(s) 1-3 and 7 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Scaglione (US 6,253,389).
 	In regard to claim 1, Scaglione teaches a head and neck protection apparatus comprising: shoulder pads (vest: 13) having a central opening for receiving a user's neck (upper edge of vest forms opening with collar 37); a collar (37) extending from the periphery of the central opening (see figures 1-3); and a helmet (11) comprising a dome having a crown (15) and a peripheral surface surrounding an opening of a dome configured for receiving the user's head (see figures 1 and 3), wherein the entire peripheral surface surrounds an entire circumference of the opening of the dome (see connection between helmet 11 and collar 37 in figures 1, 3 and 4) and wherein the entire peripheral surface attaches to and remains in contact with the collar while the dome and collar are attached (see figures 1, 3 and 4), such that a force applied to the dome is distributed circumferentially or peripherally from the peripheral surface to the at least one of the shoulder pads (Scaglione teaches all the structure that is capable of performing when some force is applied, at a specific angle, and with some object producing the force).  


 
 	In regard to claim 3, Scaglione teaches wherein the collar (37) is an expandable collar and wherein the first locking mechanism is a latch (lock: 73), the collar being configured to receive the helmet when the latch is in an open position and to securely connect the helmet to the shoulder pads when the latch is in a closed position (open position: figure 2 and closed position figure 1).
  
 	In regard to claim 7, Scaglione teaches wherein the helmet is transparent (visor: 21; column 2, lines 18-21).  


Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1-3, 7-9, 12-14 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,621,672. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a helmet and shoulder pad connection configured to hold the helmet away from the user's head for freedom of movement.

Response to Arguments
 	Applicant's arguments filed 02/08/21 have been fully considered but they are not persuasive. 
Applicant argues that Butterfield et al. (US 5,295,271) fails to teach the entire peripheral surface of the dome surrounds an entire circumference of the opening and wherein the entire peripheral surface attaches to and remains in contact with the collar while the dome and collar, such that a force applied to the dome is distributed circumferentially or peripherally from the peripherally from the surface to the at least one of the shoulder pads as required by the claims. 
 	Butterfield et al. teaches wherein the entire peripheral surface surrounds an entire circumference of the opening of the dome (lower portion of dome 24 has a peripheral surface surrounding the entire circumference of the helmet opening: see figure 2) and wherein the entire peripheral surface attaches to and remains in contact with the collar while the dome and collar are attached (see attachment between dome 24 and collar portion located between shoulder pad 12 and dome 24) (see figure 2: column 2, lines 12-24), such that a force applied to the helmet (24) is distributed circumferentially or peripherally from the peripheral surface to the at least one of the shoulder pads (12) (sufficient structure, capable of distributing a force circumferentially or peripherally based upon the force of the impact, angle of the impact and object performing the impact). It is noted that applicant remarks that Butterfield only teaches a portion of the helmet that is attached to the collar. It is unclear how applicant is determining that only a portion of the helmet is attached to the collar. As seen in figure 2, the dome 24 is attached along its entire periphery to the collar (portion of device extending along neck 16 between shoulder pad: 12 and dome: 24 in figure 2). There is no location along the entire periphery of the dome that is not in contact with the collar portion.

 	Applicant argues that Jones et al. (US 3,502,074) fails to teach the entire peripheral surface of the dome surrounds an entire circumference of the opening and wherein the entire peripheral surface attaches to and remains in contact with the collar while the dome and collar, such that a force applied to the dome is distributed circumferentially or peripherally from the peripherally from the surface to the at least one of the shoulder pads as required by the claims. 
 	Jones et al. teaches wherein the entire peripheral surface surrounds an entire circumference of the opening of the dome (shell: 10) (see figures 1, 10 and 11) and wherein the entire peripheral surface attaches to and remains in contact with the collar (12) while the dome (10) and collar are attached (figure 11: column 5, lines 39-75 through column 6, lines 1-13), such that a force applied to the dome is distributed circumferentially or peripherally from the peripheral surface to the at least one of the shoulder pads (13) (Jones et al. teaches all the claimed structure capable of performing when some force is applied to the dome, at some angle, and with some object producing the force). It is noted that applicant states that Jones et al. fails to teach the above specified limitation, but does not point out any errors in the examiner’s interpretation of Jones et al. as applied in the non-final office action.


 	Applicant argues that Scaglione (US 6,253,389) fails to teach the entire peripheral surface of the dome surrounds an entire circumference of the opening and wherein the entire peripheral surface attaches to and remains in contact with the collar while the dome and collar, such that a force applied to the dome is distributed circumferentially or peripherally from the peripherally from the surface to the at least one of the shoulder pads as required by the claims. 
 	Scaglione et al. teaches wherein the entire peripheral surface surrounds an entire circumference of the opening of the dome (see connection between helmet 11 and collar 37 in figures 1, 3 and 4) and wherein the entire peripheral surface attaches to and remains in contact with the collar while the dome and collar are attached (see figures 1, 3 and 4), such that a force applied to the dome is distributed circumferentially or peripherally from the peripheral surface to the at least one of the shoulder pads (Scaglione teaches all the structure that is capable of .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALISSA L. HOEY
Examiner
Art Unit 3765


/ALISSA L HOEY/
Primary Examiner, Art Unit 3765